Citation Nr: 1820082	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1966 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran withdrew his previous appeals regarding service connection for sleep apnea and posttraumatic stress disorder (PTSD).  See VA Form 21-4138 dated January 2, 2015.  Those issues will be discussed no further herein.


FINDING OF FACT

The Veteran's persistent depressive disorder with anxious distress is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for persistent depressive disorder with anxious distress have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran essentially claims that various stressful events in service led to his current depressive disorder.  

The Veteran has been diagnosed with "persistent depressive disorder with anxious distress".  See October 2014 VA examination report.  The first Shedden element has clearly been satisfied.  

With respect to the second Shedden element, the Veteran reported that he worked in the mail department while stationed at a base in Saigon.  He reported that he had to guard the mail while delivering it and had to be on the "look out" for snipers during his mail deliveries.  He also reported he was afraid of being killed in Vietnam.  See October 2012 VA examination report; see also November 2011 Health Clinic treatment visit; Veteran's Statement in Support of Claim received January 2012.

In coupling the Veteran's reports of service in the Republic of Vietnam with the Veteran's DD Form 214, where receipt of the Vietnam Service Medal was noted, and the Veteran's spouse's report of haunting mental issues upon return from Vietnam, the Board finds that the second Shedden element is met.  See Spouse's March 2013 statement.  

With respect to the third Shedden element, the record includes a nexus opinion from a VA examiner.  In an October 2014 Disability Benefits Questionnaire, the VA examiner, Dr. G. S., opined that the Veteran's persistent depressive disorder with anxious distress "was as likely as not caused by the Veteran's military service/ experiences".  

Additionally, as described above, the Veteran's spouse provided a statement wherein she reported that the Veteran returned from Vietnam with mental issues that continue to haunt him.  See Spouse's March 2013 statement.  

The Board finds that Dr. G. S.'s opinion and the Veteran's spouse's statement  indicate that the Veteran's current major depressive disorder is attributable to in-service events and provide the required nexus between the Veteran's current depressive disorder and service.  Service connection for a depressive disorder is warranted.


ORDER

Entitlement to service connection for persistent depressive disorder with anxious distress is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


